                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


US METHANOL, LLC,

                              Plaintiff,

v.                                                 CIVIL ACTION NO.        2:19-cv-00219

CDI CORPORATION, et al.,

                              Defendants.



                                            ORDER


        This action arises from the alleged failure of Defendants CDI Corporation (“CDI”)

and Randall Chase to properly design the foundation of a methanol plant that Plaintiff US

Methanol, LLC (“US Methanol”) was constructing. (ECF No. 1-2 at 5–14.)             CDI served

a set of discovery requests upon US Methanol on September 13, 2019. (ECF No. 33; see

ECF No. 54-1.)     Before this Court is CDI’s motion to compel US Methanol to fully

respond to several of those requests. (ECF No. 54.)

     1. Interrogatory No. 2

        This interrogatory requests that US Methanol identify individuals with knowledge

about the complaint’s allegations “and provide a detailed summary of the knowledge that

each individual is thought to possess.” (ECF No. 54-1 at 5.) US Methanol responded to

the request by identifying the 129 individuals it listed in its initial disclosures and stating

that each “has general knowledge of the alleged events.” (Id. at 5–46.)       CDI argues that

this response is “plainly inadequate” and asserts that it is entitled to the information

requested. (ECF No. 54 at 4–5.)
        US Methanol responds by agreeing to supplement its response to Interrogatory No.

2. (ECF No. 56 at 1–2.)           Still, CDI insists that US Methanol’s offer to supplement its

response is insufficient and demands a court order directing US Methanol to supplement

its response “by a date certain.” (ECF No. 57 at 3.)

        “The purpose of the ‘meet and confer’ requirement [within this Court’s Local Rule

of Civil Procedure 37.1(b)] is to facilitate a resolution of discovery differences before

parties resort to court intervention.”           Carpenter v. Res-Care Health Servs., Inc., No.

3:12-cv-08047, 2013 WL 17650464, at *4 (S.D.W. Va. Apr. 23, 2013). The requirement

further serves to “narrow[] areas of disagreement prior to filing a motion to compel.”

Jackson v. United States, No. 3:14-cv-15086, 2015 WL 5290414, at *1 (S.D.W. Va. Sept.

8, 2015). It appears to the undersigned that if the parties had conferred “in person or by

telephone,” as Rule 37.1(b) requires, 1 rather than by letter (see ECF No. 54 at 3), the

parties’ dispute with respect to Interrogatory No. 2 could have been resolved without this

Court’s involvement.

        Nonetheless, in the event that US Methanol has not yet supplemented its response

to Interrogatory No. 2, as it represented that it would do, US Methanol is ORDERED to

do so within fourteen (14) days of the date of this Order.

    2. Interrogatories Nos. 8 & 9

        Interrogatory No. 8 requests certain information about “the nature and

circumstances of the Project made the subject of the Complaint, including . . . the scope

and purpose of the Project, the cost of the Project, the anticipated revenue and profit of

the Project, the construction plans for the Project, the timeline for completing the Project,


1 “While it is mandatory for parties to meet and confer in person or by telephone prior to filing a motion to
compel, the Federal Rules of Civil Procedure and the Local Rules do not provide that failure to meet and
confer automatically results in denial of the motion.” Frontier-Kemper Constructors, Inc. v. Elk Run Coal
Co., 246 F.R.D. 522, 526 (S.D.W. Va. 2007).
                                                     2
and any circumstance that has contributed to a delay in the anticipated operational date

of the Project.” (ECF No. 54-1 at 57.)   As relevant here, US Methanol responded to the

Interrogatory No. 8 by giving a “[c]urrent completion date” of October 2019 and including

a summary of the Project’s budget. (Id. at 57–58.)

        Interrogatory No. 9 requests information about “the circumstances surrounding

[US Methanol’s] ordering of a new compressor for the Project,” including “the reason that

a new compressor had to be ordered, when the compressor was received or is anticipated

to be received, when the compressor was installed or is anticipated to be installed, how

other portions of the Project were or have been affected, and how ordering the compressor

affected the operational date of the Project.”   (Id. at 58–59.)    As relevant here, US

Methanol responded, “The new compressor is scheduled to be delivered by January

2020.” (Id. at 59.)

        CDI suggests that the Project could not possibly have been completed by October

2019 if the new compressor would not be delivered until January 2020. (ECF No. 54 at

6–7.)    It argues that any effect the new compressor would have on the Project’s

completion date is “relevant to the question of whether the alleged failures of [Defendant

Randall] Chase proximately caused US Methanol’s damages or, alternatively, whether US

Methanol has encountered other, unrelated problems (i.e., the need for a compressor or

other events that have delayed construction and production) that have proximately

caused US Methanol’s alleged damages.” (Id. at 6.)

        US Methanol responds that it “indicated in its response to CDI’s Meet and Confer

letter that it would supplement its answer regarding the timeline for completion of the

project.” (ECF No. 56 at 2.)   US Methanol also offered to provide information gleaned




                                            3
from “any type of construction scheduling analysis” if it were to conduct such an analysis.

(Id.)

        CDI again asks this Court to formally order US Methanol to provide the responses

it agreed to supplement.    (ECF No. 57 at 4.)     CDI further replies that US Methanol

should provide budget information for the compressor and that its response to

Interrogatory No. 9 failed to address the entirety of the request.   (Id. at 4–5.)

        US Methanol does not appear to challenge CDI’s assertion that the information

sought via Interrogatories Nos. 8 & 9 is relevant and thus discoverable in this action.

(See ECF No. 56 at 2.) “When a motion to compel is filed, the party opposing the motion

bears the burden of showing why it should not be granted.”           Tucker v. Momentive

Performance Materials USA, Inc., No. 2:13-cv-04480, 2016 WL 8252929, at *2 (S.D.W.

Va. Nov. 23, 2016). As such, US Methanol is ORDERED to respond to Interrogatories

Nos. 8 & 9 as requested by CDI. Specifically, US Methanol is ORDERED to provide

budget information for the compressor in response to Interrogatory No. 8 and to

separately respond to each item in Interrogatory No. 9, to the extent such information is

known or reasonably ascertainable, within fourteen (14) days of the date of this Order. US

Methanol is further ORDERED to provide the timeline information it previously agreed

to supplement within fourteen (14) days of the date of this Order.

   3. Requests for Production Nos. 1, 3–4, 6–9, 11–26, & 28–29

        In response to each of these requests, US Methanol stated, “to the extent that US

Methanol has in its possession any Documents responsible to this request, US Methanol

will produce Documents in response to this request.”      (ECF No. 54-1 at 80–91.)    CDI

argues that even though US Methanol produced some documents, its response to these

requests “attempts to shift the burden to CDI to figure out whether documents have been

                                             4
produced . . . and, if so, which documents are responsive to which requests.” (ECF No.

54 at 7.)   US Methanol responds that it produced many of the documents in searchable

format, allowing them to be “easily uploaded to any e-discovery database so that database

specific searches can be conducted to find content responsive to any specific interrogatory

or document production request.”       (ECF No. 56 at 2.)      Nonetheless, it agreed to

“supplementally provide the bates ranges for documents it believes are responsive to

specific document production requests.” (Id.)

        As with Interrogatory No. 2, it appears to the undersigned that had the parties

complied with the meet-and-confer requirement in Rule 37.1(b), their dispute with

respect to these requests for production could have been resolved without court

intervention. Still, CDI requests an order directing US Methanol “to timely supplement

its responses to indicate which documents are responsive to which requests” because US

Methanol “still appears to imply that CDI should bear the burden of figuring out whether

documents responsive to these various requests have been produced.” (ECF No. 57 at

5–6.)    To the extent US Methanol has not already indicated whether documents are

responsive to each of these requests and specified, for each request, the Bates numbers of

the responsive documents, it is ORDERED to do so within fourteen (14) days from the

date of this Order.

   4. Request for Production No. 2

        Request for Production No. 2 asks US Methanol to “produce all communications,

reports, statements, recordings, memoranda, or testimony, whether signed or not, by any

witnesses or purported witnesses or persons believed or understood . . . to have knowledge

of the Project and the matters made the subject of [US Methanol’s] Complaint, the

subsequent investigation or related facts, and whether prepared by someone other than

                                            5
the said person or witness or not.”    (ECF No. 54-1 at 81.)     US Methanol responded,

“There are none at this time.” (Id.)

       CDI argues that US Methanol’s response “could not be true, since there must be

communications . . . related to the Project or the alleged wrongdoing by [Defendant

Randall] Chase.”    (ECF No. 54 at 10.)     However, US Methanol states, “Fairly read,

[Request for Production No. 2] asks for documents related to witness interviews.” (ECF

No. 56 at 3–4.)      CDI asserts that the request “certainly encompasses recorded

statements” but is significantly broader and expands to “witness statements, emails

among witnesses . . . letters written by or received by witnesses, notes taken by witnesses

or received by witnesses, or any reports authored by witnesses that are in any way related

to [this action].” (ECF No. 54 at 10; ECF No. 57 at 7.)

       Again, the undersigned believes that if the parties had conferred in person or by

telephone, they could have clarified the scope of this request and reached an agreement

as to the documents to be produced. The undersigned agrees with US Methanol that a

fair reading of Request for Production No. 2 implies that it seeks witness statements.

(See ECF No. 54-1 at 81.)      But CDI has made clear that its request is intended to

encompass even letters and emails written “by any witnesses or purported witnesses or

persons believed or understood . . . to have knowledge of [this action],” and the request is

indeed broad enough to encompass such “communications.” (Id.; see ECF No. 57 at 7.)

CDI informed US Methanol of this fact through its “meet-and-confer” letter. (ECF No.

54 at 10.)    Notably, US Methanol does not argue that the request encompasses

information that is not relevant or otherwise falls outside the scope of permissible

discovery. (See ECF No. 56 at 2–3.)      As “the party opposing the motion [to compel],”

US Methanol “bears the burden of showing why it should not be granted.”       Tucker, 2016

                                             6
WL 8252929, at *2.       It has not satisfied that burden with respect to Request for

Production No. 2.    As such, US Methanol is ORDERED to respond to Request for

Production No. 2, as it is interpreted by CDI, within fourteen (14) days of the date of this

Order, unless a later time is agreed upon by the parties.

       In sum, CDI’s motion to compel (ECF No. 54) is GRANTED. US Methanol is

ORDERED to supplement its responses to the requests at issue as set forth herein.

       IT IS SO ORDERED.

       The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                          ENTER: January 30, 2020




                                             7
